DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 12 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (U.S. PG Pub 2008/0074363).

Regarding Claim 1, Yamashita et al. teach a pixel driving circuit, comprising: 
a light-emitting control sub-circuit (Figure 6, Element Tr4.  Paragraph 49) connected to a light-emitting control signal terminal (Figure 6, Element DS.  Paragraphs 32 and 48 - 50), a power supply signal terminal (Figure 6, Element Vcc.  Paragraph 49) and a light-emitting control node (Figure 6, Element not labeled, but is the node between Elements Tr4 and Trd.  Paragraph 49); the light-emitting control sub-circuit (Figure 6, Element Tr4.  Paragraph 49) being configured to transmit a power supply signal (Figure 6, Element Vcc.  Paragraph 49) from the power supply signal terminal (Figure 6, Element Vcc.  Paragraph 49) to the light-emitting control node (Figure 6, Element not labeled, but is the node between Elements Tr4 and Trd.  Paragraph 49) in response to a light-emitting control signal (Figure 6, Element DS.  Paragraphs 32 and 48 - 50) received from the light-emitting control signal terminal (Figure 6, Element DS.  Paragraphs 32 and 48 - 50); and 
a plurality of display control sub-circuits (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49), each display control sub-circuit (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49) being connected to the light-emitting control node (Figure 6, Element not labeled, but is the node between Elements Tr4 and Trd.  Paragraph 49), a scan signal terminal (Figure 6, Element WS.  Paragraphs 31 and 49), a data signal terminal (Figure 6, Element SL.  Paragraphs 31 and 49), and a light-emitting element (Figure 6, Element EL.  Paragraph 49); 


Regarding Claim 2, Yamashita et al. teach the pixel driving circuit according to claim 1 (See Above), wherein the light-emitting control sub-circuit (Figure 6, Element Tr4.  Paragraph 49) includes a first transistor (Figure 6, Element Tr4.  Paragraph 49), a gate of the first transistor (Figure 6, Element Tr4.  Paragraph 49) is connected to (Seen in Figure 6) the light-emitting control signal terminal (Figure 6, Element DS.  Paragraphs 32 and 48 - 50), a first electrode of the first transistor (Figure 6, Element Tr4.  Paragraph 49) is connected to (Seen in Figure 6) the power supply signal terminal (Figure 6, Element Vcc.  Paragraph 49), and a second electrode of the first transistor (Figure 6, Element Tr4.  Paragraph 49) is connected to (Seen in Figure 6) the light-emitting control node (Figure 6, Element not labeled, but is the node between Elements Tr4 and Trd.  Paragraph 49).

Regarding Claim 3, Yamashita et al. teach the pixel driving circuit according to claim 2 (See Above), wherein the display control sub-circuit (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49) includes: 
a first control sub-circuit (Figure 6, Element Tr1.  Paragraph 49) connected to (Seen in Figure 6) the scan signal terminal (Figure 6, Element WS.  Paragraphs 31 and 49), the data signal terminal (Figure 6, Element SL.  Paragraphs 31 and 49) and a first driving sub-circuit (Figure 6, Elements Trd and Cs.  Paragraph 49); the first control sub-circuit (Figure 6, Element Tr1.  Paragraph 49) being configured to transmit the data signal (Figure 6, Element SL.  Paragraphs 31 and 49) from the data signal terminal (Figure 6, Element SL.  Paragraphs 31 and 49) to the first driving sub-circuit (Figure 6, Elements Trd and Cs.  Paragraph 49) in response to the scan signal (Figure 6, Element WS.  Paragraphs 31 and 49) received from the scan signal terminal (Figure 6, Element WS.  Paragraphs 31 and 49); 
the first driving sub-circuit (Figure 6, Elements Trd and Cs.  Paragraph 49) further connected to (Seen in Figure 6) the light-emitting control node (Figure 6, Element not labeled, but is the node between Elements Tr4 and Trd.  Paragraph 49) and light-emitting element (Figure 6, Element EL.  Paragraph 49); 
the first driving sub-circuit (Figure 6, Elements Trd and Cs.  Paragraph 49) being configured to (Seen in Figure 6) output the driving signal (Figure 6, Element Vcc.  Paragraph 49) according to the power supply signal (Figure 6, Element Vcc.  Paragraph 49) from the power supply signal terminal (Figure 6, Element Vcc.  Paragraph 49) at the light-emitting control node (Figure 6, Element not labeled, but is the node between Elements Tr4 and Trd.  Paragraph 49) and the data signal (Figure 6, Element SL.  

Regarding Claim 4, Yamashita et al. teach the pixel driving circuit according to claim 3 (See Above), wherein the first control sub-circuit (Figure 6, Element Tr1.  Paragraph 49) includes a second transistor (Figure 6, Element Tr1.  Paragraph 49), and the first driving sub-circuit (Figure 6, Elements Trd and Cs.  Paragraph 49) includes a third transistor (Figure 6, Element Trd.  Paragraph 49) and a first capacitor (Figure 6, Element Cs.  Paragraph 49), and the third transistor (Figure 6, Element Trd.  Paragraph 49) is a driving transistor (Figure 6, Element Trd.  Paragraph 49); 
a gate of the second transistor (Figure 6, Element Tr1.  Paragraph 49) is connected to (Seen in Figure 6) the scan signal terminal (Figure 6, Element WS.  Paragraphs 31 and 49), a first electrode of the second transistor (Figure 6, Element Tr1.  Paragraph 49) is connected to (Seen in Figure 6) the data signal terminal (Figure 6, Element SL.  Paragraphs 31 and 49), a second electrode of the second transistor (Figure 6, Element Tr1.  Paragraph 49) is connected to (Seen in Figure 6) a gate of the third transistor (Figure 6, Element Trd.  Paragraph 49); 
a first electrode of the third transistor (Figure 6, Element Trd.  Paragraph 49) is connected to (Seen in Figure 6) the light-emitting control node (Figure 6, Element not labeled, but is the node between Elements Tr4 and Trd.  Paragraph 49), a second electrode of the third transistor (Figure 6, Element Trd.  Paragraph 49) is connected to (Seen in Figure 6) the light-emitting element (Figure 6, Element EL.  Paragraph 49); 


Regarding Claim 5, Yamashita et al. teach the pixel driving circuit according to claim 4 (See Above), wherein the display control sub-circuit (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49) further includes: a second control sub-circuit (Figure 6, Element Tr3.  Paragraphs 31 and 49) connected to a first signal terminal (Figure 6, Element AZ2.  Paragraph 32 and 49), a second signal terminal (Figure 2, Element Vss2.  Paragraphs 32 and 49) and the second electrode of the third transistor (Figure 6, Element Trd.  Paragraph 49); the second control sub-circuit (Figure 6, Element Tr3.  Paragraphs 31 and 49) being configured to, in response to a control signal (Figure 4, Element AZ2.  Paragraph 32) received from the first signal terminal (Figure 6, Element AZ2.  Paragraph 32 and 49), transmit a reset signal (Figure 2, Element Vss2.  Paragraphs 32 and 49) from the second signal terminal (Figure 2, Element Vss2.  Paragraphs 32 and 49) to the second electrode of the third transistor (Figure 6, Element Trd.  Paragraph 49), so as to reset (Paragraph 40) the light-emitting element (Figure 6, Element EL.  Paragraph 49) connected to the second electrode of the third transistor (Figure 6, Element Trd.  Paragraph 49).

Regarding Claim 6, Yamashita et al. teach the pixel driving circuit according to claim 5 (See Above), wherein the second control sub-circuit (Figure 6, Element Tr3.  Paragraphs 31 and 49) includes a fourth transistor (Figure 6, Element Tr3.  Paragraphs 31 and 49), a gate of the fourth transistor (Figure 6, Element Tr3.  Paragraphs 31 and 49) is connected to (Seen in Figure 6) the first signal terminal (Figure 6, Element AZ2.  Paragraph 32 and 49), a first electrode of the fourth transistor (Figure 6, Element Tr3.  Paragraphs 31 and 49) is connected to (Seen in Figure 6) the second signal terminal (Figure 2, Element Vss2.  Paragraphs 32 and 49), and a second electrode of the fourth transistor (Figure 6, Element Tr3.  Paragraphs 31 and 49) is connected to (Seen in Figure 6) the second electrode of the third transistor (Figure 6, Element Trd.  Paragraph 49).

Regarding Claim 7, Yamashita et al. teach the pixel driving circuit according to claim 6 (See Above), wherein the first transistor (Figure 6, Element Tr4.  Paragraph 49), the second transistor (Figure 6, Element Tr1.  Paragraph 49), the third transistor (Figure 6, Element Trd.  Paragraph 49) and the fourth transistor (Figure 6, Element Tr3.  Paragraphs 31 and 49) are N-type transistors (Paragraph 34), and the second terminal of the first capacitor (Figure 6, Element Cs.  Paragraph 49) is connected to the second electrode of the third transistor (Figure 6, Element Trd.  Paragraph 49); or, 
the first transistor (Figure 6, Element Tr4.  Paragraph 49), the second transistor (Figure 6, Element Tr1.  Paragraph 49), the third transistor (Figure 6, Element Trd.  Paragraph 49) and the fourth transistor (Figure 6, Element Tr3.  Paragraphs 31 and 49) are P-type transistors (Paragraph 34), and the second terminal of the first capacitor 

Regarding Claim 12, Yamashita et al. teach a display panel having a plurality of sub-pixel regions, the display panel comprising: 
a plurality of pixel driving circuits (Figure 1.  Paragraph 30) according to claim 1 (See Above); and 
a plurality of light-emitting elements (Figure 6, Element EL.  Paragraph 49), each light-emitting element (Figure 6, Element EL.  Paragraph 49) being connected to a corresponding display control sub-circuit (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49), and the light-emitting element (Figure 6, Element EL.  Paragraph 49) and the corresponding display control sub-circuit (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49) being located in a same sub-pixel region (Seen in Figures 1 and 6).

Regarding Claim 13, Yamashita et al. teach the display panel according to claim 12 (See Above), wherein light-emitting control signal terminals (Figure 6, Element DS.  Paragraphs 32 and 48 - 50) connected to light-emitting control sub-circuits (Figure 6, Element Tr4.  Paragraph 49) located in sub-pixel regions in a same row are connected to (Seen in Figure 6) one another, scan signal terminals (Figure 6, Element WS.  Paragraphs 31 and 49) connected to display control sub-circuits (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49) located in sub-pixel regions in a same row are connected to (Seen in Figure 6) one another, and data signal terminals (Figure 6, 

Regarding Claim 14, Yamashita et al. teach the display panel according to claim 12 (See Above), wherein the plurality of display control sub-circuits (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49) in each pixel driving circuit are located in respective sub-pixel regions in a same row (Seen n Figure 6).

Regarding Claim 15, Yamashita et al. teach the display panel according to claim 14 (See Above), wherein the plurality of display control sub-circuit include three (Seen in Figure 6) display control sub-circuits (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49), and the three (Seen in Figure 6) display control sub-circuits (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49) include a first display control sub-circuit (Figure 6, Element R Pixel, Sub-Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49), a second display control sub-circuit (Figure 6, Element G Pixel, Sub-Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49), and a third display control sub-circuit (Figure 6, Element B Pixel, Sub-Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49); 
the plurality of light-emitting elements (Figure 6, Element EL.  Paragraph 49) include first light-emitting elements (Figure 6, Element R Pixel, Sub-Element EL.  Paragraph 49) that emit red light (Paragraph 49), second light-emitting elements (Figure 6, Element G Pixel, Sub-Element EL.  Paragraph 49) that emit green light (Paragraph 
the first display control sub-circuit (Figure 6, Element R Pixel, Sub-Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49) is connected to (Seen in Figure 6) one of the first light-emitting elements (Figure 6, Element R Pixel, Sub-Element EL.  Paragraph 49), the second display control sub-circuit (Figure 6, Element G Pixel, Sub-Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49) is connected to (Seen in Figure 6) one of the second light-emitting elements (Figure 6, Element G Pixel, Sub-Element EL.  Paragraph 49), and the third display control sub-circuit (Figure 6, Element B Pixel, Sub-Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49) is connected to (Seen in Figure 6) one of the third light-emitting elements (Figure 6, Element B Pixel, Sub-Element EL.  Paragraph 49).

Regarding Claim 16, Yamashita et al. teach a display apparatus (Figures 15A – 15G.  Paragraphs 64 – 71), comprising the display panel according to claim 12 (See Above).

Regarding Claim 17, Yamashita et al. teach a driving method of the pixel driving circuit according to claim 1 (See Above), comprising: 
in a first period (Figure 4, Element T5.  Paragraph 42), applying the data signal (Figure 6, Element SL.  Paragraphs 31 and 49) to the data signal terminal (Figure 6, Element SL.  Paragraphs 31 and 49) connected to the display control sub-circuit (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49), and applying the scan signal (Figure 6, Element WS.  Paragraphs 31 and 49) to the scan signal terminal (Figure 6, 
in a second period (Figure 4, Element T7.  Paragraphs 44 - 45), applying the light-emitting control signal (Figure 6, Element DS.  Paragraphs 32 and 48 - 50) to the light-emitting control signal terminal (Figure 6, Element DS.  Paragraphs 32 and 48 - 50) connected to the light-emitting control sub-circuit (Figure 6, Element Tr4.  Paragraph 49), so that the light-emitting control sub-circuit (Figure 6, Element Tr4.  Paragraph 49) transmits the power supply signal (Figure 6, Element Vcc.  Paragraph 49) from the power supply signal terminal (Figure 6, Element Vcc.  Paragraph 49) to the light-emitting control node (Figure 6, Element not labeled, but is the node between Elements Tr4 and Trd.  Paragraph 49), and the display control sub-circuit (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49) outputs the driving signal (Figure 6, Element Vcc.  Paragraph 49) according to the stored data signal (Figure 6, Element SL.  Paragraphs 31 and 49) and the power supply signal (Figure 6, Element Vcc.  Paragraph 49) at the light-emitting control node (Figure 6, Element not labeled, but is the node between Elements Tr4 and Trd.  Paragraph 49), so as to make the light-emitting element (Figure 6, Element EL.  Paragraph 49) emit light.

Regarding Claim 18, Yamashita et al. teach the pixel driving circuit according to claim 4 (See Above), wherein the display control sub-circuit (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49) further includes: a second control sub-circuit (Figure 6, Element Tr3.  Paragraphs 31 and 49) connected to a first signal terminal .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 8 – 9 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. PG Pub 2008/0074363) in view of Kim et al. (U.S. PG Pub 2014/0009456).

Regarding Claim 8, Yamashita et al. teach the pixel driving circuit according to claim 1 (See Above), wherein the display control sub-circuit (Figure 6, Elements Tr1 - Tr3, Trd, Cs, and EL.  Paragraph 49) includes: 
a second driving sub-circuit (Figure 6, Elements Trd and Cs.  Paragraph 49) including a fifth transistor (Figure 6, Element Trd.  Paragraph 49) and a second capacitor (Figure 6, Element Cs.  Paragraph 49); the fifth transistor (Figure 6, Element Trd.  Paragraph 49) being a driving transistor (Figure 6, Element Trd.  Paragraph 49), a gate of the fifth transistor (Figure 6, Element Trd.  Paragraph 49) being connected to a first node (Figure 6, Element not labeled, but is the node between Elements Tr1, Trd, Tr2, and Cs.  Paragraph 49), a first electrode of the fifth transistor (Figure 6, Element Trd.  Paragraph 49) being connected to the light-emitting control node (Figure 6, Element not labeled, but is the node between Elements Tr4 and Trd.  Paragraph 49), and a second electrode of the fifth transistor (Figure 6, Element Trd.  Paragraph 49) being connected to a second node (Element not labeled, but is the node between Elements Trd, Cs, Tr3, and EL.  Paragraph 49); a first terminal of the second capacitor (Figure 6, Element Cs.  Paragraph 49) being connected to the first node (Figure 6, Element not labeled, but is the node between Elements Tr1, Trd, Tr2, and Cs.  Paragraph 49); 

a first reset sub-circuit (Figure 6, Element Tr3.  Paragraphs 31 and 49) connected to (Seen in Figure 6) a first reset control signal terminal (Figure 6, Element AZ2.  Paragraph 32 and 49), an initialization signal terminal (Figure 2, Element Vss2.  Paragraphs 32 and 49) and the first node (Figure 6, Element not labeled, but is the node between Elements Tr1, Trd, Tr2, and Cs.  Paragraph 49) (The examiner notes that Tr3 is connected to the first node through Element Cs.); the first reset sub-circuit (Figure 
Yamashita et al. is silent with regards to a second terminal of the second capacitor being connected to the power supply signal terminal; and a third control sub-circuit connected to the light-emitting control signal terminal, the second node, and the light-emitting element; the third control sub-circuit being configured to electrically connect the light-emitting element to the second node in response to the light-emitting control signal received from the light-emitting control signal terminal.
Kim et al. teach a second terminal of the second capacitor (Figure 2, Element C11.  Paragraph 93) being connected to the power supply signal terminal (Figure 2, Element ELVDD.  Paragraph 93); and 
a third control sub-circuit (Figure 2, Element M15.  Paragraph 91) connected to the light-emitting control signal terminal (Figure 2, Element EM[k].  Paragraph 91), the second node (Figure 2, Element not labeled, but is the node between M12, M14, and M15.  Paragraphs 88 – 91), and the light-emitting element (Figure 2, Element OLED.  Paragraph 86); 
the third control sub-circuit (Figure 2, Element M15.  Paragraph 91) being configured to electrically connect the light-emitting element (Figure 2, Element OLED.  
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the pixel circuit and display device of Yamashita et al. with the pixel circuit of Kim et al.  The motivation to modify the teachings of Yamashita et al. with the teachings of Kim et al. is to provide a display device that can sufficiently assure time for compensating a threshold voltage of a driving transistor in high-speed driving, as taught by Kim et al. (Paragraph 9).

Regarding Claim 9, Yamashita et al. in view of Kim et al. teach the pixel driving circuit according to claim 8 (See Above).  Yamashita et al. is silent with regards to wherein the writing sub-circuit includes a sixth transistor and a seventh transistor; a gate of the sixth transistor is connected to the scan signal terminal, a first electrode of the sixth transistor is connected to the data signal terminal, a second electrode of the sixth transistor is connected to the light-emitting control node; a gate of the seventh transistor is connected to the scan signal terminal, a first electrode of the seventh transistor is connected to the second node, and a second electrode of the seventh transistor is connected to the first node.
Kim et al. teach wherein the writing sub-circuit (Figure 2, Elements M11 and M14.  Paragraphs 87 and 90) includes a sixth transistor (Figure 2, Element M11.  Paragraph 87) and a seventh transistor (Figure 2, Element M14.  Paragraph 90); 

a gate of the seventh transistor (Figure 2, Element M14.  Paragraph 90) is connected to the scan signal terminal (Figure 2, Element ODD_S[k].  Paragraphs 87 and 90), a first electrode of the seventh transistor (Figure 2, Element M14.  Paragraph 90) is connected to the second node (Figure 2, Element not labeled, but is the node between M12, M14, and M15.  Paragraphs 88 – 91), and a second electrode of the seventh transistor (Figure 2, Element M14.  Paragraph 90) is connected to the first node (Figure 2, Element not labeled, but is the node between M12, M14, M13, and C11.  Paragraphs 88 – 91).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the pixel circuit and display device of Yamashita et al. with the pixel circuit of Kim et al.  The motivation to modify the teachings of Yamashita et al. with the teachings of Kim et al. is to provide a display device that can sufficiently assure time for compensating a threshold voltage of a driving transistor in high-speed driving, as taught by Kim et al. (Paragraph 9).

Regarding Claim 19, Yamashita et al. in view of Kim et al. teach the pixel driving circuit according to claim 8 (See Above).  Yamashita et al. teach wherein the first reset sub-circuit (Figure 6, Element Tr3.  Paragraphs 31 and 49) includes an eighth transistor (Figure 6, Element Tr3.  Paragraphs 31 and 49); a gate of the eighth transistor (Figure 6, Element Tr3.  Paragraphs 31 and 49) is connected to the first reset control signal terminal (Figure 6, Element AZ2.  Paragraph 32 and 49), a first electrode of the eighth transistor (Figure 6, Element Tr3.  Paragraphs 31 and 49) is connected to the initialization signal terminal (Figure 2, Element Vss2.  Paragraphs 32 and 49), and a second electrode of the eighth transistor (Figure 6, Element Tr3.  Paragraphs 31 and 49) is connected to the first node (Figure 6, Element not labeled, but is the node between Elements Tr1, Trd, Tr2, and Cs.  Paragraph 49).

Regarding Claim 20, Yamashita et al. in view of Kim et al. teach the pixel driving circuit according to claim 8 (See Above).  Yamashita et al. is silent with regards to wherein the third control sub-circuit includes a ninth transistor; a gate of the ninth transistor is connected to the light-emitting control signal terminal, a first electrode of the ninth transistor is connected to the second node, and a second electrode of the ninth transistor is connected to an anode of the light-emitting element.
Kim et al. teach wherein the third control sub-circuit (Figure 2, Element M15.  Paragraph 91) includes a ninth transistor (Figure 2, Element M15.  Paragraph 91); a gate of the ninth transistor (Figure 2, Element M15.  Paragraph 91) is connected to the light-emitting control signal terminal (Figure 2, Element EM[k].  Paragraph 91), a first electrode of the ninth transistor (Figure 2, Element M15.  Paragraph 91) is connected to 
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the pixel circuit and display device of Yamashita et al. with the pixel circuit of Kim et al.  The motivation to modify the teachings of Yamashita et al. with the teachings of Kim et al. is to provide a display device that can sufficiently assure time for compensating a threshold voltage of a driving transistor in high-speed driving, as taught by Kim et al. (Paragraph 9).



Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. PG Pub 2008/0074363) in view of Kim et al. (U.S. PG Pub 2014/0009456) in view of Jung (U.S. PG Pub 2015/0200239).

Regarding Claim 10, Yamashita et al. in view of Kim et al. teach the pixel driving circuit according to claim 8 (See Above).  Yamashita et al. is silent with regards to wherein the display control sub-circuit further includes: a second reset sub-circuit connected to a second reset control signal terminal, the initialization signal terminal, and an anode of the light-emitting element; the second reset sub-circuit being configured to transmit the initialization signal from the initialization signal terminal to the anode of the 
Jung teach wherein the display control sub-circuit further (Figure 2, Element 1.  Paragraph 44) includes: a second reset sub-circuit (Figure 2, Element T7.  Paragraph 53) connected to a second reset control signal terminal (Figure 2, Element Vint.  Paragraph 46), the initialization signal terminal (Figure 2, Element BP.  Paragraph 46), and an anode of the light-emitting element (Figure 2, Element OLED.  Paragraph 47); the second reset sub-circuit (Figure 2, Element T7.  Paragraph 53) being configured to transmit the initialization signal (Figure 2, Element BP.  Paragraph 46) from the initialization signal terminal (Figure 2, Element BP.  Paragraph 46) to the anode of the light-emitting element (Figure 2, Element OLED.  Paragraph 47) in response to a second reset control signal (Figure 2, Element Vint.  Paragraph 46) received from the second reset control signal terminal (Figure 2, Element Vint.  Paragraph 46).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the pixel circuit and display device of Yamashita et al. and the pixel circuit of Kim et al. with the bypass transistor of Jung.  The motivation to modify the teachings of Yamashita et al. and Kim et al. with the teachings of Jung is to accurately implement a black luminance, thereby improving a contrast ratio, as taught by Jung (Paragraph 63).

Regarding Claim 11, Yamashita et al. in view of Kim et al. in view of Jung teach the pixel driving circuit according to claim 10 (See Above).  Yamashita et al. is silent with regards to wherein the second reset sub-circuit includes a tenth transistor; a gate of 
Kim et al. teach wherein the second reset sub-circuit (Figure 2, Element T7.  Paragraph 53) includes a tenth transistor (Figure 2, Element T7.  Paragraph 53); a gate of the tenth transistor (Figure 2, Element T7.  Paragraph 53) is connected to the second reset control signal terminal (Figure 2, Element Vint.  Paragraph 46), a first electrode of the tenth transistor (Figure 2, Element T7.  Paragraph 53) is connected to the initialization signal terminal (Figure 2, Element BP.  Paragraph 46), and a second electrode of the tenth transistor (Figure 2, Element T7.  Paragraph 53) is connected to the anode of the light-emitting element (Figure 2, Element OLED.  Paragraph 47).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the pixel circuit and display device of Yamashita et al. and the pixel circuit of Kim et al. with the bypass transistor of Jung.  The motivation to modify the teachings of Yamashita et al. and Kim et al. with the teachings of Jung is to accurately implement a black luminance, thereby improving a contrast ratio, as taught by Jung (Paragraph 63).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (U.S. PG Pub 2014/0353608), Park et al. (U.S. PG Pub 2016/0125798), Lee et al. (U.S. PG Pub 2016/0322450), and Tsai et al. (U.S. PG Pub 2017/0365214) discloses a pixel circuit containing transistors with connections similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625